Citation Nr: 0304715	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  98-07 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 20 percent disabling.

(The issue of entitlement to service connection for bilateral 
hearing loss will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1969.

This matter is before the Board of Veterans' Appeals from an 
April 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
The RO in Cleveland, Ohio, currently has jurisdiction over 
the veteran's claims folder.  The veteran provided testimony 
at personal hearings before personnel at the RO in October 
1998, and before the undersigned in November 2002.  
Transcripts of both hearings are of record.

The Board has determined that the appeal for entitlement to 
service connection for hearing loss requires further 
development.  When the development is completed, that claim 
will be the subject of a separate Board decision.  

As an additional matter, the Board notes that the veteran 
underwent a VA orthopedic examination in March 2002 at which 
the examiner indicates that the current cervical spine 
radiculopathy and carpal tunnel syndrome could be considered 
part of a service-connected condition.  Based on this 
finding, it appears that the issue of service connection for 
these conditions has been raised, though this is not clear.  
Inasmuch as it does not appear such a claim was adjudicated 
below, it is referred to the RO for appropriate action.  
These claims are not before the Board at this time.  

FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the issues adjudicated by this decision 
has been completed.

2.  The preponderance of the medical evidence is against a 
finding that the veteran currently has a right shoulder 
disability.

3.  The medical evidence does not show any distinctive 
periods where the veteran's PTSD was manifest by deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

4.  To the extent the veteran's PTSD has resulted in 
occupational and social impairment, it is consistent with 
reduced reliability and productivity due to such symptoms as 
difficulty in establishing and maintaining effective work and 
social relationships.

5.  The veteran's service-connected left shoulder disability 
is manifested by pain and resulting functional impairment 
such as decreased motion.  Even when taking into account the 
veteran's complaints of pain, it does not show that his left 
shoulder has movement of no more than 25 degrees from the 
side.

6.  The veteran's service-connected left shoulder disability 
is not manifested by ankylosis; fibrous union, nonunion 
(false flail joint), or loss of head (flail shoulder) of the 
humerus; nor recurrent episodes of dislocation.  

CONCLUSIONS OF LAW

1.  Service connection is not warranted for a right shoulder 
disability.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

2.  The criteria for a rating in excess of 50 percent for the 
veteran's PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002).

3.  The criteria for a rating in excess of 20 for the 
veteran's service-connected left shoulder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5200 to 5203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Regarding the duty to notify, the Board finds that VA's 
duties have been fulfilled with respect to the right 
shoulder, PTSD, and left shoulder claims.  Here, both the RO 
and the Board advised the veteran of the evidence necessary 
to substantiate his multiple claims by various documents 
including correspondence sent in December 1996, the April 
1997 rating decision, the April 1998 Statement of the Case 
(SOC), the various Supplemental Statements of the Case 
(SSOCs), correspondence sent in April and May 2001, and at 
the hearing held before the Board in November 2002.  Further, 
the correspondence sent in April and May 2001, as well as the 
most recent SSOC promulgated in May 2002, addressed the 
applicability of the VCAA to the facts of this case.  As 
such, the veteran was kept apprised of what he must show to 
prevail in his claims, what information and evidence he was 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In November 
2002, the veteran was provided additional time to submit 
records in support of his case.  No additional records were 
submitted.  Furthermore, the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to claims at issue.  The discussions in the 
rating decision, SOCs, SSOCs, letters and hearings have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

Regarding the duty to assist, the Board notes that the 
veteran has been accorded multiple examinations with respect 
to these claims and no additional examination appears 
warranted.  In addition, the veteran had the opportunity to 
present testimony in support of his claims at the personal 
hearings conducted in October 1998 and November 2002.  
Moreover, it does not appear that the veteran has identified 
any pertinent evidence that has not been obtained or 
requested by the RO or the Board.  While he indicated at his 
November 2002 personal hearing that he had been evaluated at 
the VA Medical Center (VAMC) in Jackson, Mississippi, in 
1997, this evidence is already on file.  There are multiple 
VA medical examination reports on file from 1997 that were 
conducted at the Jackson VAMC.  Thus, the Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  No additional assistance or 
notification to the veteran is required based on the facts of 
the instant case.

II.  Service Connection for the Right Shoulder 

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran contends in various statements, and at his 
personal hearings, that he injured his right shoulder during 
service at the same time he injured his service-connected 
left shoulder when the track vehicle he was riding in struck 
a mine.  He maintains that he continues to have pain and 
other problems with the right shoulder.

The veteran's service medical records reflect that his upper 
extremities were clinically evaluated as normal on his July 
1967 enlistment examination.  His service medical records 
reflect that he sought treatment in September 1968 for 
complaints of pain in the right elbow from riding in a 
vehicle that detonated a mine.  Impression was of a contusion 
of the elbow.  There was also evidence of possible hematoma 
just proximal to the medial surface of the elbow.  
Nevertheless, his upper extremities were clinically evaluated 
as normal on his May 1969 release from active duty 
examination.

The evidence on file shows that the veteran served in combat 
during his period of active duty, as demonstrated by the fact 
that he was awarded the Purple Heart in September 1968.  The 
provisions of 38 U.S.C.A. § 1154(b) provides that in the case 
of any veteran who engaged in combat with the enemy in active 
military service during a period of war, the VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  As a result, and based on 
the veteran's testimony, the question of whether the veteran 
injured his right shoulder during combat is service is not in 
dispute.  The critical question is whether the veteran 
current has a right shoulder disability and if it can be 
associated with the injury to service.      

Following service, from the period of 1971 to 2002, medical 
records reflect treatment for multiple medical conditions, 
including a left shoulder disorder.  However, nothing in 
these records indicates a competent medical diagnosis of a 
chronic right shoulder disability.  For example, at a May 
1971 VA medical examination the veteran complained of 
problems regarding his back, left knee, and left shoulder, 
which he attributed to injuries sustained in September 1968.  
No complaints or pertinent findings were made with respect to 
the right shoulder.

The veteran initiated his claim of service connection for a 
right shoulder disability in November 1996 (many years after 
service).  He subsequently underwent a VA orthopedic 
examination in March 1997.  At this examination, he reported 
that he was riding in a vehicle that hit a land mine in 
Vietnam and sustained an injury to his right shoulder.  He 
also reports that he currently had pain in the right shoulder 
with forward flexion, and that forward flexion sometimes 
caused neck pain.  However, following examination of the 
veteran, the examiner concluded that he could find no 
evidence of organic pathology in the right shoulder by 
physical or x-ray examination.

At a subsequent VA arranged orthopedic examination in June 
2000, the examiner noted that the veteran's claims folder had 
been extensively reviewed, that the veteran apparently did 
have an injury with a land mine in which he originally 
complained of bilateral shoulder problems, but that he had 
had no progression of his right shoulder discomfort and all 
physical exam testing had been negative in the past.  
Further, the examiner noted that the veteran had no 
complaints regarding his right shoulder on examination.  In 
addition, the veteran was found to have normal muscle tone in 
the bilateral upper extremities, as well as comparison in 
normal pulses.

No pertinent findings were made with respect to the veteran's 
right shoulder on the most recent VA arranged orthopedic 
examination in March 2002.

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide, however, that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  

Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
constitute competent medical evidence.  While he is qualified 
as a layperson to describe his symptomatology, he is not 
qualified to diagnose an underlying medical disability nor 
provide a competent medical opinion as to the etiology of the 
disorder.

The Board notes that the veteran has complained of pain and 
functional impairment of the right shoulder, to include at 
his personal hearings.  However, no competent medical 
professional who has examined the veteran's right shoulder 
has actually diagnosed him with a chronic disability thereof.  
In fact, the March 1997 VA orthopedic examiner concluded that 
there was no evidence of organic pathology in the right 
shoulder by physical or x-ray examination.  The June 2000 VA 
orthopedic examiner also indicated that there was no 
objective evidence of such a disability.  Although the 
clinicians who conducted the VA arranged psychiatric 
examinations in June 2000 and February 2002 noted the 
veteran's reported history of right shoulder pain, arthritis, 
and in-service injury, they did not actually conduct a 
physical examination of the right shoulder.  Consequently, 
the comments of these clinicians cannot constitute a 
competent medical diagnosis of a current disability due to 
the lack of any actual objective findings of such.

The U.S. Court of Appeals for Veterans Claims (Court) has 
made clear that pain alone is not a disability.  Sanchez-
Benitez, 13 Vet. App. 282 (1999).  In this case, the record 
supports the veteran's account of his in-service right 
shoulder injury.  However, when examined almost 30 years 
after this injury for the purpose of determining whether he 
has a current right shoulder disability, the result are 
negative.  Further, there is no competent medical evidence on 
file of such a disability that is based upon an actual 
physical examination of the veteran.  Consequently, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran has a current right shoulder 
disability.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

Even if the veteran has developed a chronic right shoulder 
disability since the March 1997 VA orthopedic examination, 
the preponderance of the evidence would still be against his 
claim.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The 
Board has the fundamental authority to decide a claim in the 
alternative.).  As there is no medical evidence of a right 
shoulder disability a the time of his separation from service 
or for many years thereafter, and the March 1997 VA 
orthopedic examination specifically concluded that there was 
no such disability, any subsequent competent medical finding 
of a right shoulder disability would have to be found to be 
of post-service development.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a right shoulder disability, and it must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  In making this determination, the 
Board was cognizant of the provisions of 38 U.S.C.A. 
§ 1154(b).  However, the Board did not deny this claim based 
upon the veteran's account of what occurred during service.  
As detailed above, the Board accepted the veteran's account 
of his in-service right shoulder injury as true.  Rather, the 
Board's decision was based upon the lack of a current 
disability attributable to this injury.

III.  Increased Rating for PTSD

Service connection was established for PTSD by the April 1997 
rating decision, evaluated as 10 percent disabling effective 
November 18, 1996.  The RO subsequently increased this 
assigned rating to 50 percent, effective November 18, 1996, 
by the May 2002 SSOC.  As mentioned above, the record 
reflects the veteran was awarded the Purple Heart for being 
wounded in action in September 1968.  The medical evidence of 
record reflects that the veteran has been treated and 
evaluated on multiple occasions for his PTSD, to include 
various VA counseling sessions.

In a March 1997 statement, a licensed social worker reported 
that he had been the veteran's primary therapist for his PTSD 
since June 1996.  Further, it was noted that the veteran had 
persistent reliving experiences with nightmares, intrusive 
thoughts, flashbacks, as well as avoidance behavior, 
anger/rage attacks, and sleep disturbances.

The veteran underwent a VA psychiatric examination in April 
1997.  Among other things, he reported that he had attempted 
suicide on several occasions in the past by overdosing on 
medications, and once shooting a gun in a suicide attempt but 
missed.  His last suicide attempt was in 1987 by overdose, 
and he denied any recent thoughts of suicide.  In addition, 
he reports that he attempted homicide in 1990 by choking his 
cousin, but denied recent thoughts of homicide.  He reports 
that he last abused drugs and alcohol in 1991.  He complained 
of insomnia.  He also reported that he experienced war-
related nightmares at least 3 times a week; that he was 
married to his second wife for 18 years, but they had been 
divorced since 1988; that he had 3 children; that he was last 
employed in 1991 at a toy factory which he left after 18 
months; and that he lived with his mother, brother, and one 
niece.  Moreover, he admitted to thinking of combat 
"constantly."  His account of in-service combat experiences 
was also summarized.

On mental status examination, the veteran was found to be a 
well-developed, well-nourished, appropriately dressed, 
adequately groomed male who exhibited no unusual motor 
activity.  His speech was found to be mildly pressured, but 
there was no flight of ideas or looseness of associations.  
Both his mood and affect were found to be anxious.  In 
addition, he denied hallucinations, expressed no identifiable 
delusions, and denied homicidal and suicidal thoughts.  
Further, he was found to be precisely oriented to person, 
place, situation, and time.  Remote, recent, and immediate 
recall were found to be good.  His judgment to avoid common 
danger was found to be good, his abstracting ability good, 
and his insight was fair.  Based on the foregoing, the 
examiner concluded that the veteran gave a history consistent 
with PTSD.

An August 1998 VA work factor evaluation record indicates 
that the quantity of the veteran's work was 100 percent of 
the competitive standard; that he had consistent high quality 
work; that his application to work was consistent and 
conscientious; that he was a rapid learner, with good 
retention; that his ability to work with others was 
outstanding; that he was never absent; that he was always 
punctual; that he handled supervision and criticism 
positively; and that he was always well groomed and clean.  
Similar findings were made in September and October 1998, 
with few changes.  For example, in September 1998 it was 
noted that he worked steadily, enthusiastic; that his ability 
to work with others was outstanding; that his ability to 
handle supervision showed above average loyalty, able to 
handle differences positively; and that he consistently 
exhibited pride in his appearance.  In October 1998, it was 
noted that his application to work was steady, enthusiastic, 
little supervision; and that with his personal grooming and 
hygiene he exhibited pride in his appearance, and served as 
an example to other appearance.

At his October 1998 personal hearing, the veteran testified, 
in essence, that he felt the April 1997 VA psychiatric 
examination was inadequate.  He also testified that he 
experienced flashbacks and hallucinations, that he had 
nightmares at least twice a week, and that he did not like 
being around a big crowd of people.  In addition, he 
testified that loud noises, rain, and crowds triggered his 
flashbacks.  When asked, he testified that fireworks bothered 
him.  He also described his current treatment and indicated 
that he was currently employed through a work therapy 
program.  He testified that he had never been hospitalized 
due to his PTSD.

The veteran underwent a new VA psychiatric examination in 
November 1998, as well as a psychological assessment.  At the 
VA psychiatric examination, the examiner noted that the 
veteran's claims folder had been reviewed.  The veteran's 
medical, employment, and social history were also summarized.  
Among other things, the veteran reported that his first 
marriage occurred when he was 18, and lasted for 2 years; he 
married for the second time from 1972 to 1984; that he got 
divorced in 1984, but remarried the same woman in 1997 after 
he got out of prison; that he currently lived with his 
spouse; and he had worked in the "Veterans' Industry" since 
June 1998.  Regarding his current symptomatology, he reports 
that he was very depressed; had difficulty falling and 
staying asleep; that he was depressed and nervous; that he 
got very irritable and angry; had difficulty concentrating; 
and had occasional distressing recollections of Vietnam and 
distressing dreams.  He also reported that he was preoccupied 
with death and intense fear.  He had trouble going out, 
especially when it rained and reminded him of Vietnam.  
Further, he did not like to be in a crowd, and at times 
thought people were out to get him.

On mental status examination, the veteran was found to be 
alert, fairly neat in appearance, and cooperative.  It was 
also noted that he talked coherently and relevantly.  His 
mood was found to be depressed.  It was noted that he 
admitted to being nervous at times.  Nevertheless, he denied 
any suicidal or homicidal ideation.  His affect was found to 
be appropriate (at times, however, he thought people were out 
to get him).  He denied any hallucination.  He was found to 
be oriented to time, place, and person.  His memory for 
recent and remote events was found to be fair.  Intellectual 
function was found to be average, with his general fount of 
knowledge to be fairly good.  For example, he could subtract 
serials of 7 from 100 and knew the past presidents of the 
United States.  In addition, his judgments and insight were 
found to be fair.

Based on the foregoing, the examiner diagnosed major 
depression, recurrent type; and polysubstance dependence 
(alcohol, cocaine, and heroin).  Further, the examiner 
assigned a Global Assessment of Functioning (GAF) score of 
60, both current and past.  It is noted that GAF scores of 51 
to 60 reflect moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning.  The examiner 
commented that the veteran did not have classic symptoms of 
PTSD, and that his addiction to heroin and cocaine were the 
cause of losing his job, not his PTSD as he stated.  

At the November 1998 VA psychological assessment the 
veteran's psychosocial history, pre-military history, 
military history, employment history, and psychiatric history 
were summarized.  In addition to the clinical interview, he 
completed the additional testing.  Testing indicated that, 
overall, subscales elevations were not typical of the 
elevations shown by veterans diagnosed with PTSD.  
Nevertheless, he had a raw score of 29 on the PTSD subscale, 
and the differential threshold for PTSD in Vietnam veterans 
was a raw score of 28.  With respect to occupational impact, 
it appeared to the examiner that it was the addictions to 
heroin and cocaine which caused employment problems for the 
veteran and that there really was no indication that PTSD 
symptoms were the cause of his losing his job.  

Based on the foregoing, the examiner diagnosed major 
depressive disorder, and polysubstance dependence in 
admission.  The examiner opined that the veteran was 
competent and employable.

Additional VA work factor evaluation records are on file from 
December 1998 as well as April through July 1999, which 
contain findings similar to those made above from August to 
October 1998, with few variations.  

The veteran underwent another VA arranged psychiatric 
examination in June 2000.  At this examination, the examiner 
noted that the veteran's claims folder had been reviewed and 
that it revealed a significant history of polysubstance 
abuse.  The veteran's childhood, military, medical, alcohol 
and polysubstance use, and mental health history was also 
summarized.  Among other things, it was noted that he had 
significant insomnia, anger, flashbacks, and assault 
behavior.  The veteran was using medication to treat his 
PTSD.  He continued to have depression, guilt, flashbacks, 
and irritability.

On mental status examination, the veteran was found to be 
dressed and groomed appropriately, fairly cooperative, and 
with fairly good eye contact.  His motor activity was found 
to be normal.  Further, his speech was found to have regular 
rate and rhythm.  Mood was depressed, while affect was 
constricted.  He denied auditory or visual hallucinations, 
but reported that he occasionally heard people from Vietnam 
talking, and that he had a lot of memories.  In addition, he 
denied any mania, but reported that he occasionally had 
anxiety attacks.  He was fully oriented.  Immediate recall 
was 3 out of 3 objects, and 3 out of 3 after 5 minutes.  
Moreover, he could recall the current President, was able to 
spell the word "world" forward and backwards.  His 
knowledge base was found to be intact, and he was able to 
think abstractly.  Similarly, his insight and judgment were 
found to be intact.

Based on the foregoing, the examiner diagnosed PTSD, chronic, 
moderate to severe; major depression recurrent, moderate; and 
polysubstance abuse in remission.  He estimated that the 
veteran's GAF was 65, but that when symptoms were less 
fulminant he functioned at a 70 to 75.  GAF scores of 61 to 
70 reflect some mild symptoms, or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  GAF scores of 71 to 80 indicate that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors; nor more than slight 
impairment in social, occupational, or school functioning.  

The June 2000 VA psychiatric examiner also commented that the 
veteran's history and symptoms were consistent with PTSD, 
major depression, and polysubstance abuse.  In addition, it 
was noted that the veteran indicated he was an easygoing 
person without depression prior to his military service, and 
denied having a substance history prior to that.  Since his 
military service, he reported that he developed symptoms of 
PTSD, significant depression, and a long history of drug 
abuse which landed him in prison.  He was currently receiving 
treatment, but continued to have some symptoms as noted in 
this evaluation.  Further, it was noted that he tended to be 
irritable, had difficulty being social, and was more of a 
loner.  It was also noted that he had managed to attend 
college, and was currently employed by VA.  

In a May 2001 statement, a registered nurse with the VA 
Medical Center (VAMC) noted that the veteran was a patient in 
the facility's Center for Stress Recovery, and that he had 
been diagnosed with PTSD in May 2000 with a GAF score of 61.  
Further, it was noted that the veteran was currently 
undergoing individual psychotherapy, group psychotherapy, and 
pharmacotherapy.   This therapy was focused on relieving 
symptoms such as irritability, anger, sleep disturbance, 
intrusive memories, and depression.

VA individual therapy records from January 2002 reflect that 
the veteran's mood was found to be depressed; his cognitive 
function alert and oriented; his affect flat/dull; his 
judgment appropriate; his interpersonal attitude was friendly 
and cooperative; and that his self-awareness was insightful.  
Similar findings appear to have been made in February and 
March 2002.

The veteran underwent a new VA arranged psychiatric 
examination in February 2002.  At this examination, the 
examiner noted that no claims folder was available for 
review, but indicated that he had reviewed the prior 
examination report of June 2000.  The veteran's account of 
in-service combat experiences, past psychiatric and medical 
history, as well as his social history were summarized.  
Among other things, he reported that he was briefly married 
in 1998, but the marriage was not even consummated when his 
spouse left him, and that his last two marriages broke up due 
to his own difficulty in getting along with people, his 
irritability, his inability to hold down a regular job, and 
his often times emotionally chaotic behavior.  He also 
reported that his work history was equally chaotic, and that 
he had lost many jobs due to his inability to tolerate 
authority and to get along with co-workers, as well as his 
own "moodiness" when thinking about Vietnam.  The longest 
job he had ever held was for 5 years with Alcoa Aluminum.  He 
currently worked for VA, and had been there for the last 2 
years.

On mental status examination, the veteran was found to be 
casually dressed in a button-down green shirt and matching 
green pants with a black leather belt.  It was also noted 
that he wore a small graying salt and pepper goatee.  It was 
further noted that he sat in the office, appearing relaxed 
with normal psychomotor activity.  He was found to be 
cooperative and polite, and that he maintained good eye 
contact.  His affect was found to be a bit flat.  Further, it 
was noted that he became emotional at times, particularly 
when recalling the trauma he experienced in Vietnam, but 
throughout the interview he was socially polite, cooperative, 
and appropriate.  His speech was found to be of normal rate, 
rhythm, and cadence.  Moreover, his thought processes were 
found to be logical, organized, and goal-directed.  His 
thought content was devoid of any attenuation to internal 
stimuli or suicidal or homicidal ideation, plans or intent.  
Insight and judgment were excellent.

Based on the foregoing, the examiner diagnosed PTSD, chronic-
severe; major depressive disorder, chronic-moderate to 
severe; and polysubstance abuse/alcohol/cocaine in the 15th 
year of remission.  The examiner stated that at the time of 
this interview he estimated that the veteran's GAF was 55, 
but that when symptoms were less fulminant he functioned 
approximately at a 70.  

An October 2002 VA outpatient treatment record noted, in 
part, that the veteran had been having more and more 
difficulty handling his work situation; that he felt the 
pressure of the work; and was finding it more and more 
difficult to contain his emotions and refrain from striking 
out at patients and/or staff who made unnecessessary requests 
of him on the job, asked frivolous questions, or otherwise 
antagonized him.  It was noted that he had been working hard 
at not striking out verbally and/or physically at his 
tormentors.  Further, the veteran reported that he had not 
been forthright with his therapist and had hidden the 
problems he had been experiencing with the job.  He also 
reported that he was planning to take some time off to relax 
and get away from the pressure and tension of his job, and it 
was noted that his therapy records supported this assertion.  
Additionally, he reported that he treating psychiatrist felt 
that vacation should help him (the veteran) possibly cope 
with the stressors/symptoms he was experiencing on the job.  
It was also noted that the veteran was considering a 
resignation from his job as a means of coping with the 
situation.  The clinician who evaluated the veteran for this 
record noted that he presented the veteran with a couple of 
options in regard to the possible actions he might take 
concerning his work situation.  For example, he recommended 
that the veteran take sick leave instead of annual leave, 
especially if his treating clinicians told him he needed it 
for his mental health.  It was also recommended that if the 
veteran were leaving this employment because his service-
connected disability was exacerbating his work situation to 
the point that he might take inappropriate action toward a 
fellow staff member or patient, then he might be eligible for 
disability retirement from Federal Service.

In a November 2002 statement, a registered nurse with the 
VAMC noted that the veteran had been treated for PTSD at the 
Center for Stress Recovery since May 2000, that he had 
completed the intensive outpatient program in November 2001, 
and continued in a weekly outpatient support group as well as 
weekly individual psychotherapy.  His symptoms included 
depression, insomnia, distrust, suspiciousness, anger, 
nightmares, difficulty concentrating, and intrusive thoughts 
that had increased over the last 6 months.  In addition, it 
was noted that he was currently employed at the VA 
Domiciliary, where he worked a 40-hour week.  However, given 
the increasing severity of his depression, and the 
exacerbation of his PTSD symptoms, it was the recommendation 
of the Center for Stress Recovery that the veteran be 
assessed for employability, and that he be placed on medical 
leave until his PTSD and major depression became more 
manageable.  Moreover, it was noted that his current GAF 
score was 50.  It is noted that GAF scores of 41 to 50 
reflect serious symptoms, or any serious impairment in 
social, occupational, or school functioning.

At his November 2002 personal hearing, the veteran testified 
while he was currently employed in a supervisory position at 
the VA Domiciliary, he was not actually working because he 
had been on sick leave for the past 3 weeks.  He reported 
that his therapist and psychiatrist recommended that he take 
6 weeks off, but that in talking with them they did not think 
he was currently employable.  Regarding current medications, 
he testified that he took Zyloprim, Trazondoen, Sertraline, 
and Napervane.  He testified that he was currently in his 
third marriage, and that his first 2 marriages failed due to 
his PTSD.  He also testified that he was not involved in any 
activities outside of work and family.  He testified that he 
tended to isolate himself from people, and did not like to 
deal with crowds, did not go to sporting events nor church.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The VA Schedule of 
Ratings for Mental Disorders was amended and redesignated as 
38 C.F.R. § 4.130 (2002), effective November 7, 1996.  The 
amended (new) rating criteria focus on the individual 
symptoms manifested throughout the record, rather than on a 
medical opinion characterizing overall social and industrial 
impairment as mild, definite, considerable, severe or total.  
In this case, the veteran filed a claim seeking service 
connection for PTSD after November 7, 1996.  Accordingly, the 
Board will focus solely on the new criteria.  

A 100 percent rating is provided for PTSD where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is provided where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of shot and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

When evaluating a mental disorder, the Board will consider 
the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. 
§ 4.126(a).  The Board must assign an evaluation based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

In the instant case, the Board finds that medical evidence 
does not show any distinctive periods where the veteran met 
or nearly approximated the criteria for a rating in excess of 
50 percent for his PTSD.  The medical evidence reflects that 
the veteran's PTSD has been consistently manifest by symptoms 
such as sleep impairment to include nightmares, anger, 
irritability, anxiety/suspiciousness, depression, and 
intrusive thoughts.  However, sleep impairment, depressed 
mood, anxiety and suspiciousness are symptoms that are part 
of the criteria for a 30 percent rating, which is less than 
the current rating of 50 percent.  His anger and irritability 
appear to be consistent with disturbances of motivation and 
mood, which is part of the current 50 percent rating.  

The Board acknowledges that there is evidence the veteran's 
PTSD has resulted in occupational and social impairment.  
However, it does not appear to be of such severity to warrant 
the next higher rating of 70 percent.  In pertinent part, it 
is noted that his GAF scores have predominantly reflected 
only some slight to moderate impairment.  The Court has 
addressed the significance of GAF scores.  See, i.e., 
Richards v. Brown, 9 Vet. App. 266, 267-8 (1996) (where the 
GAF was 50 and said to be reflective of a serious impairment 
under the diagnostic criteria).  

While the most recent GAF score in November 2002 indicates 
serious symptoms and symptomatology, this also appears to be 
consistent with the 50 percent criteria for reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships.  The 
Board also notes that the veteran received excellent work 
evaluation assessments in 1998 and 1999, and that he has been 
employed for several years.  Although the most recent medical 
records from October and November 2002, as well as the 
veteran's November 2002 hearing testimony, reflect that the 
veteran has had increased problems at his work and had to 
take some sick leave, this is consistent with the current 50 
percent rating.  In addition, there is nothing in the 
evidence of record to support the contention that this is a 
permanent rather than a temporary leave from employment.  The 
evidence of record does not show the veteran has been 
terminated from employment as indicated by him at his 
personal hearing, as both the October and November 2002 
records only recommended a temporary leave of absence.

The Board further finds that the medical evidence does not 
show that the veteran's PTSD has resulted in deficiencies in 
most areas, such as work, family relations, judgment, 
thinking, or mood, due to such symptoms as cited with the 
criteria.  The medical evidence does not show impairment in 
judgment.  For example, at the April 1997 VA psychiatric 
examination, the veteran's judgment to avoid common danger 
was found to be good.  Further, his judgment and insight was 
found to be fair on the November 1998 VA psychiatric 
examination, intact on the June 2000 VA arranged psychiatric 
examination, and excellent on the most recent VA arranged 
psychiatric examination in February 2002.  In addition, there 
were no objective findings of delusions and/or hallucinations 
on any of these examinations.  He was consistently found to 
be cooperative.  Moreover, the most recent VA psychiatric 
examination in February 2002 found his thought processes to 
be logical, organized, and goal-directed.

The Board acknowledges that the veteran indicated at his 
April 1997 VA psychiatric examination that he had attempted 
suicide on several occasions in the past.  However, he 
indicates that his last suicide attempt had been in 1987.  
Moreover, the April 1997, the November 1998, the June 2000, 
and the February 2002 VA psychiatric examinations all 
indicated that he had no current suicidal ideation.

There is no evidence of any obsessional rituals on the part 
of the veteran which interfere with routine activities, nor 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  In 
addition, the Board reiterates that his GAF scores 
predominantly indicate only slight to moderate impairment.  
Further, several of the VA examination reports have indicated 
that the veteran does not have classic symptoms of PTSD.  In 
particular, the VA examination of November 1998. 

There is no medical evidence that the veteran's speech is 
intermittently illogical, obscure, or irrelevant.  Granted, 
the April 1997 VA psychiatric examination found that his 
speech was mildly pressured, but there were no flight of 
ideas or looseness of association.  On the subsequent 
November 1998 VA psychiatric examination it was noted that he 
talked coherently and relevantly.  Thereafter, his speech was 
found to have regular rate and rhythm on the June 2000 VA 
psychiatric examination.  Similarly, on the February 2002 VA 
psychiatric examination, his speech had normal rate, rhythm, 
and cadence.

The Board further finds that there is no evidence that the 
veteran's PTSD has resulted in spatial disorientation.  On 
the April 1997 VA psychiatric examination, he was found to be 
precisely oriented to person, place, situation, and time.  In 
November 1998, he was found to be oriented to time, place, 
and person.  Moreover, the June 2000 VA psychiatric 
examination found that he was fully oriented, and the January 
2002 medical record noted that his cognitive function was 
alert and oriented.

The Board also finds that the medical evidence is against a 
finding that the veteran's PTSD is manifested by neglect of 
personal appearance and hygiene.  On the April 1997 VA 
psychiatric examination, he was found to be appropriately 
dressed and adequately groomed.  Records from August 1998 
noted that he was always well groomed and clean, and 
subsequent records from October 1998 noted that he exhibited 
pride in his appearance.  On the November 1998 VA psychiatric 
examination, he was found to be fairly neat in appearance.  
He was subsequently found to be dressed and groomed 
appropriately on the June 2000 VA psychiatric examination.  
Finally, the February 2002 VA psychiatric examination noted 
that he was casually dressed.

The Board acknowledges that the medical evidence, as well as 
the veteran's own statements and hearing testimony, reflect 
he has problems with anger and irritability, and that he has 
been noted to have assaultive behavior in the past.  In fact, 
it was noted on the October 2002 VA outpatient treatment 
record that he was finding it more difficult to contain his 
emotions and refrain from striking out at patients and/or 
staff; that he had been working hard at not striking out 
verbally and/or physically at his tormentors.  Nevertheless, 
a review of the record during the pertinent period does not 
actually document episodes of violence.  For example, he 
reports a past homicidal attempt on his April 1997 VA 
psychiatric examination, but reported that there had been no 
such action since 1990.  Moreover, as already noted, the 
October 2002 VA outpatient treatment record noted that he was 
working hard not to engage in such behavior.  As such, the 
Board finds that the veteran's anger and irritability 
constitute disturbances of motivation and mood, which is 
consistent with the current 50 percent rating.

As detailed above, the Board has acknowledges that the 
veteran's PTSD has sometimes resulted in occupational and 
social impairment.  The veteran has also reports recent 
problems at work, and he has been consistently shown to have 
marital difficulties.  Nevertheless, the Board does not find 
that this impairment is of such severity to warrant the next 
higher rating of 70 percent.  In fact, the Board must note 
that several of the VA examinations would not support the 
current 50 percent evaluation and clearly supports the 
conclusion that not all of the veteran's difficulties are 
associated with his PTSD.  While the veteran indicates that 
some of his health care providers believe him to be 
unemployable, the Board finds that the record as a whole does 
not support this termination and that such opinions are 
entitled to very limited probative value.  As stated by the 
Court, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The evidence of record does not appear to constitute a level 
of difficulty in adapting to stressful circumstances 
(including work or a worklike setting), nor the inability to 
establish and maintain effective relationships necessary for 
this higher rating.  The Board reiterates that while the most 
recent GAF score in November 2002 indicates serious 
impairment and/or symptomatology, his overall GAF scores 
predominantly indicate only some slight to moderate 
impairment and/or symptomatology.  Further, his work 
evaluation assessments in 1998 and 1999 were excellent, both 
the VA psychiatric examination and psychological assessment 
conducted in November 1998 indicated that his past employment 
problems were due to his prior polysubstance abuse rather 
than his PTSD, and despite his recent problems at work the 
record reflects he has been employed for several years.  The 
Board again concludes that the level of the veteran's 
occupational and social impairment is adequately compensated 
by his current 50 percent rating, and does not meet or nearly 
approximate the criteria for the next higher rating of 70 
percent under Diagnostic Code 9411.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 50 percent for his PTSD.  As a result, 
the Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  In deciding the 
veteran's claim, the Board has considered the Court's 
determination in Fenderson v. West, 12 Vet. App. 119 (1999) 
and whether he is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the veteran's filed his 
claim to the present supports the conclusion that he is not 
entitled to increased compensation during any time within the 
appeal period.

The Board recognizes that the veteran's PTSD is productive of 
some occupational and social impairment.  However, the Board 
is bound by the regulatory criteria, the VA examination that 
do not support the veteran's claim and, the Board believes, 
are entitled to great probative weight.  As a result, the 
criteria for a rating in excess of the current 50 percent 
have not been met.  Should the veteran's PTSD symptomatology 
increase in the future, the veteran may always file a claim 
for an increased rating.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  

IV.  Increased Rating for the Left Shoulder

Service connection was established for residuals of a left 
shoulder injury by an August 1971 rating decision.  It is 
noted that the record reflects the veteran is right hand 
dominant.

The March 1997 VA orthopedic examination made no pertinent 
findings regarding the veteran's left shoulder.  At his 
October 1998 personal hearing, the veteran testified that he 
could not lift his left arm above his head and that he took 
Motrin for his shoulder pain.  He also indicates that he had 
never had surgery on his left shoulder.

In conjunction with his current increased rating claim, the 
veteran underwent a VA orthopedic examination in June 2000, 
at which he complained of constant pain and decreased range 
of motion.  He reports that he could not reach over his head 
secondary to the pain, that he had occasional popping, and 
that he felt he had decreased strength on the left compared 
to the right.  Nevertheless, he has not dropped any objects 
due to this decreased strength.  He also reports that he had 
had the onset of tingling in the 1st, 2nd, and 3rd digits of 
his left hand after initiation of movement in the left 
shoulder.

On examination, the veteran was found to have palpable 
tenderness in the area of the left acromioclavicular joint.  
In addition, he was only able to perform a limited range of 
motion with flexion of 140 degrees, extension of 50 degrees, 
abduction of 80 degrees, adduction of 50 degrees, and 
internal and external rotation of 70 degrees.  He had 
breakaway strength testing on the left as well as other 
inconsistent strength findings on the left as well.  He did 
have normal muscle tone in the bilateral upper extremities, 
as well as comparison in normal muscle pulses in the 
bilateral upper extremities.  Based on the foregoing, the 
examiner's overall impression was status-post left shoulder 
injury with stated progression of symptoms including an 
apparent decreased range of motion, but also with 
polysubstance addiction discovered throughout review of the 
entire claims folder, with MRI and EMG pending.  In an 
addendum, the examiner indicates that there were degenerative 
changes to the left shoulder, as well as tendinosis of the 
rotator cuff, per MRI; and C7 radiculopathy and left carpal 
tunnel syndrome per EMG.

The veteran underwent a new VA arranged orthopedic 
examination in March 2002, at which he complained of pain, 
stiffness, and popping of his shoulder.  He also complained 
of some weakness of the arm, as well as some numbness of his 
fingertips.  He reports that he had decreased range of motion 
of the shoulder, that his pain was constant, that any type of 
lifting or changes in the weather made the pain worse, and 
that nothing really made the pain better.  For example, he 
took Motrin, but this did not help much.  In addition, it was 
noted that he used no crutches, braces, or canes, that he had 
had no surgery on his shoulder, and that he had no history of 
dislocation, subluxation, or inflammatory arthritis.  It was 
also noted that the way this disability affects his daily 
life was that he had increased pain and decreased activities 
secondary to that pain.

On range of motion testing of the left shoulder, the veteran 
had 100 degrees of flexion with active range of motion and 
130 degrees with passive motion; 30 degrees of extension on 
both active and passive range of motion; 90 degrees of 
abduction on active range of motion, and 110 degrees with 
passive motion; 30 degrees of adduction with both active and 
passive range of motion; as well as 70 degrees of internal 
and external rotation, both active and passive.  In addition, 
it was noted that a new MRI had been obtained and compared to 
the last one.  Based on the foregoing, the examiner's 
impressions were rotator cuff tendonitis per MRI; rotator 
cuff tear per MRI; and labial rear of the left shoulder per 
MRI.

At his November 2002 hearing, the veteran testified that on 
overcast or rainy days, such as the day of the hearing, his 
left shoulder would really bother him.  He also testified 
that he had lost quite a bit of range of motion in his left 
shoulder.  When asked, he reported that he could not raise 
his left arm above his head, and that he had lost strength in 
his left arm to include his hand.  He also testified that he 
experienced shoulder pain for which he took Motrin.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under Diagnostic Codes 5200 
through 5203.  A distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes.  In the 
instant case, the veteran is right handed.  As such, his left 
shoulder is his minor extremity.

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 20 percent for the minor upper 
extremity.  Intermediate ankylosis, between favorable and 
unfavorable, warrants a 30 percent rating.  Unfavorable 
ankylosis with abduction limited to 25 degrees is assigned a 
40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Limitation of motion of the minor shoulder at shoulder level, 
and to midway between the side and shoulder level, warrants a 
20 percent evaluation.  Motion no more than 25 degrees from 
the side warrants a 30 percent rating.  38 C.F.R. § 4.71a.  
The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, a 20 percent evaluation for the 
minor arm may be granted for four different conditions: (1) 
malunion of the humerus with moderate deformity; (2) malunion 
of the humerus with marked deformity; (3) recurrent 
dislocations of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at shoulder level; and 
(4) recurrent dislocations of the scapulo-humeral joint with 
frequent episodes and guarding of all arm movements.  A 40 
percent rating is warranted for the minor extremity when 
there is fibrous union of the humerus, a 50 percent rating is 
warranted when there is nonunion (false flail joint) of the 
humerus and a 70 percent rating is warranted when there is 
loss of head (flail shoulder) of the humerus.  38 C.F.R. 
§ 4.71a.

In cases of clavicular or scapular impairment, with 
dislocation, a 20 percent rating is warranted where either 
the major or minor arm is involved.  Nonunion of the clavicle 
or scapula with loose movement shall be assigned a 20 percent 
rating, while nonunion without loose movement warrants a 10 
percent evaluation.  Malunion of the clavicle or scapula may 
be assigned a 10 percent rating, or may be rated based on 
impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  However, this Code does not 
provide for a rating in excess of 20 percent.  As such, it 
does not apply in the instant case.

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 20 percent for his service-connected left shoulder 
disability.  Initially, the Board notes that there is no 
medical evidence that the veteran's service-connected left 
shoulder disability is manifested by ankylosis, a fibrous 
union, nonunion (false flail joint), or loss of head (flail 
shoulder) of the humerus, nor has recurrent episodes of 
dislocation.  No such findings were made at either the June 
2000 or the March 2002 VA orthopedic examinations, to include 
MRI evaluation.  In addition, he reported at the March 2002 
examination that he had no history of dislocation, 
subluxation, or inflammatory arthritis.  As such, he is not 
entitled to a rating in excess of 20 percent under Diagnostic 
Codes 5200, 5202, or 5204.  38 C.F.R. § 4.71a.

In evaluating this claim, the Board has carefully reviewed 
the Court's determination in DeLuca.  In DeLuca, the veteran 
was service connected for a left shoulder disability, 
evaluated as 20 percent disabling.  In this case, the veteran 
is also evaluated as 20 percent disabled for his left 
shoulder disability.  In DeLuca, the Court directed the Board 
to provide adequate reasons and bases addressing the degree 
or "extent" of additional range of motion loss in the 
appellant's left shoulder due to pain or use during flare-ups 
and, if clinically shown by the medical evidence, the degree 
of additional range-of-motion loss in this joint due to 
weakened movement, excess fatigability, or incoordination.  
The Board finds that this has been done in this case. 

The veteran's service-connected left shoulder disability is 
manifested by pain and resulting functional impairment such 
as decreased motion.  As mentioned above, the veteran has 
reported that he cannot lift his left shoulder above his 
head, which is consistent with the current rating of 20 
percent under Diagnostic Code 5201.  However, even when 
taking into account the veteran's complaints of pain, it does 
not show that his left shoulder has movement of no more than 
25 degrees from the side.  On the June 2000 VA orthopedic 
examination, his left shoulder had flexion of 140 degrees, 
extension of 50 degrees, abduction of 80 degrees, adduction 
of 50 degrees, and internal and external rotation of 70 
degrees.  Thereafter, on the March 2002 VA orthopedic 
examination, he had 100 degrees of flexion with active range 
of motion and 130 degrees with passive motion; 30 degrees of 
extension on both active and passive range of motion; 90 
degrees of abduction on active range of motion, and 110 
degrees with passive motion; 30 degrees of adduction with 
both active and passive range of motion; as well as 70 
degrees of internal and external rotation, both active and 
passive.  Consequently, the Board concludes that he is not 
entitled to a rating in excess of 20 percent under Diagnostic 
Code 5201.

As note above, the Board has given consideration to 
evaluating the appellant's service-connected left shoulder 
disability under a different Diagnostic Code.  The Board 
notes that the assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  However, in the 
instant case, the Board finds that Diagnostic Code 5201 is 
the most appropriate schedular criteria for the evaluation of 
the left shoulder disability.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
left shoulder disability.  The Board notes that in making 
this determination it has taken into consideration the 
requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and noted 
that the left shoulder was manifest by pain and resulting 
functional impairment.  Despite these findings, the record 
does not contain objective evidence by which it can be 
factually ascertained that there is or would be any 
functional impairment attributable to the veteran's 
complaints of left shoulder pain which would warrant a 
schedular rating in excess of the 20 percent evaluation 
currently in effect.  Accordingly, the Board concludes that 
the preponderance of the evidence was against the claim.

Inasmuch as the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert, supra; Ortiz, supra.

ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.

Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 20 percent disabling, is 
denied.


	                        
____________________________________________
	John J. Crowley
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

